Citation Nr: 0901919	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-24 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error 
(myopia and astigmatism) claimed as a loss of vision. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a scar residual of 
a nose injury. 

4.  Entitlement to service connection for a left arm scar. 

5.  Entitlement to service connection for bilateral knee and 
leg disorders.  

6.  Entitlement to service connection for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2004 to April 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a substance induced mood disorder, 
cannabis, and alcohol abuse; refractive error (myopia and 
astigmatism); a back disorder; a scar residual of a nose 
wound; patellofemoral syndrome; and a left arm scar.

The issue of service connection for a bilateral knee and leg 
disorder and a psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran has refractive error caused by myopia and 
astigmatism, correctable to 20/20 visual acuity.  There was 
no superimposed injury or disease in service.  

2.  There is no medical evidence of a current chronic back 
disability. 

3.  The veteran has a well-healed circular three millimeter 
scar on his nose that was not incurred in service. 

4.  The veteran's left arm scar was the result of willful 
misconduct.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a loss of visual 
acuity have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2008). 

3.  The criteria for service connection for residuals of a 
nose injury have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008). 

4.  The criteria for service connection for a left arm scar 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in June 2005, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error 
was harmless given that service connection for refractive 
error, a back disorder, a scar residual of a nose injury, and 
a scar on the left arm are being denied, and hence no rating 
or effective date will be assigned with respect to the 
claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a U.S. Army Infantryman with no 
overseas service.  Service personnel records showed that the 
veteran received nonjudicial punishment on two occasions for 
failure to report to his assigned place of duty and was found 
to have abused cannabis.  He was administratively discharged 
under Army regulations for misconduct. He contends that the 
disabilities on appeal first manifested in service or were 
the result of injuries sustained in service including as a 
result of a physical assault by fellow soldiers on the day of 
discharge from service.   

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303 (c).  However, 
many such defects can be subject to a superimposed disease or 
injury that may warrant service connection.  Service-
connection may be granted for diseases (but not defects) of 
congenital, developmental, or familial origin if the evidence 
as a whole establishes that the congenital conditions in 
question were incurred or aggravated during service.  See 
VAOGCPRECOP 82-90 (Jul. 18, 1990) 

Loss of Visual Acuity 

An April 2004 enlistment physical examination showed that the 
veteran had bilateral refractive error in distant and near 
vision that was correctable to 20/20 acuity.  In a February 
2005 medical history questionnaire, the veteran reported that 
he had an eye disorder that caused loss of vision and 
required the use of glasses or contact lenses.  The examiner 
noted that a vision screening was normal with correctable 
vision distant vision noted as 20/20. 

In a June 2005 general medical examination, a VA physician 
noted the veteran's reports of sustaining trauma to his nose 
in an assault on the last day of his active service in April 
2005.  The physician referred the veteran for a vision 
evaluation.  

In July 2005, a VA examiner noted the veteran's reports of 
blurred vision.  The examiner measured bilateral distant 
vision as 3/400 and bilateral near vision as 20/400.  Distant 
vision was correctable to 20/20 with refractive error not 
significantly different from the error measured in April 
2004.  The examiner noted a full range of ocular movement 
with no diplopia, eye disease, or muscle deficits.  The 
examiner diagnosed refractive error as a result of myopia and 
astigmatism.  In February 2006, a computed tomography study 
of the head was normal.  Subsequent VA and private treatment 
records are silent for any symptoms of decreased visual 
acuity or eye disorders. 

The Board concludes that service connection for a loss of 
visual acuity is not warranted.  There is no evidence of a 
diagnosed eye or vision disability other than refractive 
error, a developmental disability for which service 
connection is not available.  There is no evidence of a 
superimposed disease or injury to the eyes in service.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Back Disorder

Service medical treatment records are silent for any 
symptoms, diagnoses, or treatment for a back injury or 
disorder.  In a February 2005 medical history questionnaire, 
the veteran reported recurrent upper and lower back pain.  In 
the associated discharge physical examination, a physician 
noted that the pain was muscular and that the veteran's back 
was normal at the time of the examination.  

In June 2005, a VA examiner noted the veteran's reports of a 
history of falls during basic training and a nose injury 
during a physical assault on the day of discharge from 
service.  However, there were no reports by the veteran of 
any back symptoms, and the examiner noted a normal 
lumbosacral spine.  VA primary care records from June 2005 to 
January 2006 are silent for any symptoms of back discomfort.  
In January 2006, a VA primary care examiner noted the 
veteran's reports of headache and back pain since the 
previous November, although he also noted that the symptoms 
started during military service.  The examiner noted no 
current back symptoms and did not obtain spinal imaging 
studies.   Subsequent VA and private treatment records are 
silent for any symptoms of a back disorder.  
 
The Board concludes that service connection for a back 
disorder is not warranted.  There is no evidence of any 
diagnosis or treatment for a chronic disorder of the back 
during or after service.  Although the veteran reported 
recurrent back pain at the time of his discharge examination 
and on one occasion nine months after service, one examiner 
attributed the pain to muscle strain and neither examiner 
ordered imaging studies, diagnosed a chronic disorder, or 
prescribed medication or therapy.  There is no evidence that 
the veteran sustained a back injury in the reported assault 
in April 2005.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of a Nose Injury
 
Service medical records are silent for any symptoms, 
diagnosis, or treatment for a laceration of the nose.  No 
scars on the nose were noted in an April 2004 enlistment 
physical examination or on a February 2005 discharge physical 
examination.  

In comments on a July 2006 authorization to obtain medical 
records, the veteran stated that after he had received his 
discharge and "signed-out" of the Army in April 2005, on 
the day he was to travel home, he was assaulted in his room 
by his company first sergeant and three other soldiers.  He 
stated that he was bleeding after the assault and filed a 
complaint with the officer in charge of the military police.  
He stated that the complaint was ignored.  He did not report 
seeking medical attention, and there is no record of medical 
treatment in the file.  The Board notes that the medical 
records associated with the records authorization were for 
treatment at a private hospital in February 2005, several 
months prior to the contended assault.  

In June 2005, a VA physician noted the veteran's reports of 
sustaining a wound on the right side of his nose during a 
fight on the day of discharge.  The physician noted a 
circular three millimeter well healed scar on the right side 
of the nose but no other deformities or disorders of the 
nose.  The physician did not provide an opinion whether the 
condition of the scar was consistent with a contended wound 
sustained two months earlier.

The Board concludes that service connection for a scar of the 
nose is not warranted. There is no evidence other than the 
veteran's statements to verify the occurrence of the assault.  
The Board concludes that it is unlikely that additional 
records could be recovered because the veteran did not seek 
medical attention and contends that his report to military 
police was ignored.  The veteran is competent to report the 
events and describe his injuries.  However, the Board 
concludes that the veteran's report of an assault is not 
credible and that an assault causing a scar of the nose did 
not occur in service.  The Board does not find the veteran's 
account of the fight being instigated by an officer and 
senior noncommissioned officer credible as they are senior 
officers with primary responsibilities to maintain good order 
and discipline.  The veteran also alleges that he reported 
the assault to the Military Police but that his allegation 
was not investigated.  The Board also does not find it 
credible that Military Police would not investigate a 
reported assault on base.  Moreover, the Board notes that the 
veteran did not report for medical treatment for the injury.  
Although the veteran indicates that the fight occurred after 
he was discharged, the veteran was still on the Army base and 
under military jurisdiction and was eligible for medical care 
for an injury.  As the preponderance of the evidence is 
against the claim, service connection must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Left Arm Scars  

No compensation shall be paid if a disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301 (b).

Service personnel records showed that the veteran was absent 
or unable to perform his duties on January 26, 2007.  Service 
medical records showed that he was placed on "unit watch" 
the next day for his safety and support.  On February 2, 
2005, an Army social worker in a substance abuse clinic noted 
that the veteran was being considered for administrative 
discharge following discipline for not reporting to his place 
of duty and that he was receiving a psychiatric examination 
following a self-inflicted wound.  The same day, the veteran 
was examined at a military hospital for suicide ideations. An 
examiner noted that the veteran did not attempt suicide and 
did not sustain any trauma but was having a difficult time 
dealing with military life.  On February 4, 2005, a urine 
test was noted as unconfirmed positive for use of 
tetrahydrocannabinol (THC).  On February 5, 2005 the veteran 
was transferred to private facility for further treatment.    

On admission to the private hospital, a physician noted the 
veteran's reports of having burned himself on the arm with a 
lighter.  The veteran reported a lifelong history of symptoms 
of depression and that he had taken medication prior to 
service for attention deficit disorder.  He denied any 
previous suicide attempts, self-mutilating behaviors, or 
current ideations.  The physician noted a 4 by 2.5 centimeter 
burn scar from a cigarette lighter on the left anterior 
aspect of the arm.  A laboratory test was positive for THC.  
A private psychiatrist also evaluated the veteran and noted 
the veteran's reports that he had received counseling prior 
to service for depression.  He reported that his current 
symptoms were accompanied by lack of motivation and that his 
intent in self-injury was to get time off or transfer to a 
hospital to rest and relax for a few days.  The psychiatrist 
diagnosed adjustment disorder with depression and alcohol and 
cannabis abuse.  He concluded that the self-injury was 
intentional.  In a February 7, 2005 discharge summary, the 
attending physician noted that hospital observation revealed 
no objective evidence of significant dysphoria.  
 
On February 8, 2005, an Army psychiatrist performed a mental 
status evaluation and noted that the veteran displayed normal 
behavior with no mood, thought, or memory deficits.  He noted 
that the veteran met the Army medical requirements for 
retention but that the veteran was being considered for an 
administrative separation due to misconduct.  On February 16, 
2005, a military physician noted a history of depression and 
attention deficiency disorder but made no further psychiatric 
observations or diagnoses.  

In June 2005, a VA psychiatrist noted no specific signs and 
symptoms which could be explained by longstanding attention 
deficit hyperactivity disorder (ADHD) or cannabis abuse.  He 
diagnosed anxiety disorder and rule out substance induced 
mood disorder, cannabis and alcohol abuse, and ADHD by 
history.  Later in June 2005, a VA physician noted a 25 by 16 
millimeter well-healed burn scar on the medial aspect of the 
veteran's left arm.  The physician did not note a review of 
the service medical records or comment on the origin of the 
scar.  Later that month, the veteran was admitted to a VA 
medical center for psychiatric care.  He remained one day and 
left the facility against medical advice. The attending 
psychiatrist diagnosed substance induced mood disorder with 
depressive features, cannabis and alcohol abuse, ADHD, and 
bipolar disorder by history although there is no evidence in 
the record of a prior diagnosis of bipolar disorder.  He 
noted that contributing factors were family discord, poor 
coping skills, poor compliance with treatment, and legal 
problems.  None of the examiners commented directly on the 
origin of the self-inflicted wound.  

The Board concludes that service connection for a burn scar 
of the left arm is not warranted because the injury was the 
result of intentional misconduct.  Service personnel and 
medical records showed that the veteran was absent from his 
place of duty and had received disciplinary action shortly 
before the self-inflicted injury.  He was being considered 
for an administrative discharge.  Medical examiners noted the 
veteran's stated intent was to get time off or transfer to a 
hospital to rest and relax for a few days.  Laboratory tests 
confirmed the veteran's use of cannabis at that time.  
Examiners determined that the injury was intentional and not 
a consequence of a mental disorder.  Post-service VA 
examiners diagnosed a substance induced mood disorder and 
substance abuse as well as developmental disorders such as 
ADHD.  There is medical evidence in the file of a 
deterioration of the veteran's mental health status several 
months after service, and this issue is addressed in the 
remand section below.  However, the weight of medical 
evidence at the time of the injury and for the remainder of 
military service shows that the self-inflicted wound was due 
to willful misconduct and the abuse of drugs and not a 
product of an acquired mental disorder.  Therefore, service 
connection for the left arm scar is not warranted.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a loss of visual acuity is denied. 

Service connection for a back disorder is denied. 

Service connection for a scar residual of a nose injury is 
denied.

Service connection for a left arm scar is denied. 


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for bilateral knee and leg 
disorders and a psychiatric disorder is necessary.  
Additional action regarding the designation of the veteran's 
representative is also necessary. 

Representation

In a June 2006 letter, the veteran stated his desire to 
designate his mother as his representative.  The letter does 
not meet all the requirements for designation of a 
representative other than by a recognized organization, 
agent, or attorney.  See 38 C.F.R. § 20.605 (2008).  A 
written document of designation must be signed by the veteran 
and representative with consent for the representative to 
have access to VA records and a statement that no fee will be 
charged or paid for the representative's services.  Other 
regulations that provide for fees for accredited agents and 
attorneys are not applicable in this case.  

In correspondence in November 2008 to the veteran at his home 
address of record, the Board requested that the veteran 
properly designate his representative using form VA 21-22 as 
desired.  No response was received.  The RO should again 
provide a VA Form 21-22 for the veteran to designate a 
representative in compliance with the regulations.  

Bilateral Knee and Leg Disorders

Service medical records showed that the veteran was treated 
for trauma to the left knee in November 2004.  A military 
examiner diagnosed a contusion and laceration of the left 
knee over the patella.  In a February 2005 discharge physical 
examination, a physician noted the veteran's reports of left 
knee pain on running but noted no residuals of injury.  In 
June 2005, a VA examiner noted the veteran's reports of pain 
in the right hip and both knees.  X-rays of the hips were 
normal but an eccentril lytic lesion was noted in the left 
post proximal tibia.  VA primary care examiners in November 
2005 noted left knee crepitation but no limitation of motion 
or effusion.  A magnetic resonance image obtained in December 
2005 showed a small left knee effusion and possible radial 
tear of the inner margin of the meniscus.  Most examiners 
noted the veteran's reports of a knee injury in service, but 
none of the examiners noted a review of the records of 
treatment or provided an opinion on the etiology of the knee 
symptoms.  

A VA medical examination is warranted when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is medical evidence of a current disability and 
an injury in service and indications that they may be 
related.  A VA examination of the left knee and an opinion on 
the etiology of the left knee disorder is necessary to decide 
the claim. 

Psychiatric Disorder

As previously discussed, service medical records and post-
service VA treatment records showed that the veteran was 
diagnosed with developmental and substance-induced disorders 
in 2005.  In May and June 2006, the veteran was admitted 
involuntarily to a private hospital for psychiatric 
treatment.  In an integrated discharge summary, the attending 
psychiatrist described a variety of psychiatric symptoms and 
his treatment regimen.  The veteran was discharged in a 
stable condition.  The psychiatrist diagnosed bipolar 
disorder in manic phase with psychoses but did not comment on 
the veteran's symptoms and treatment in service.  

In a May 2007 letter, another private psychiatrist noted that 
he had been treating the veteran since the middle 1990s for 
symptoms compatible with attention and concentration 
disorders.  However, after the veteran's military service, 
the psychiatrist noted symptoms compatible with evolving 
paranoid schizophrenia.  He did not concur in the diagnosis 
of bipolar disorder. 

In March 2008, the veteran's mother submitted a brief report 
of a mental health examination by a private physician. The 
mother stated that the examination was required because the 
veteran attempted to reenlist in the military Reserve.  The 
physician diagnosed an unspecified psychotic disorder.  No 
clinical records were provided.  

Finally, in a November 2008 letter, the veteran's mother 
stated that the veteran departed his home six months earlier 
and was receiving treatment at a private psychiatric clinic 
at a hospital in New York City.  The mother provided an 
address of the facility and telephone numbers for the 
veteran's attending physician and case worker.  

The Board refers to the criteria for a VA examination 
discussed above. As there is medical evidence of symptoms and 
treatment for a current psychiatric disorder, service medical 
record evidence of symptoms and treatment for other mental 
disorders, and a continuity of treatment for a variety of 
psychiatric symptoms, the Board concludes that additional 
clinical records of private treatment and a VA examination 
are necessary to decide the claim.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA Form 
21-22 and instructions on the designation 
of a one-time representative.  Associate 
any response received with the claims 
file. 

2.  Request from the veteran the name and 
address of the medical provider of pre-
service psychiatric care and counseling 
and an authorization to obtain the 
associated clinical records.   Request 
any authorized and available records and 
associate any records obtained with the 
claims file.  

3.  Request authorization and, if 
granted, request clinical records of 
mental health treatment of the veteran 
from Dr. W.P.A. at Instituto 
Psicoterapeutico de Puerto Rico, PO Box 
367221, San Juan, Puerto Rico, 00936.  
Associate any records received with the 
claims file. 

4.  Request authorization and, if 
granted, request clinical records of 
mental health treatment of the veteran by 
Dr. R. at Queens Hospital Center, 82-68 
164th Street, Jamaica, NY 11432.  
Associate any records received with the 
claims file. 

5.  Then, schedule the veteran for a VA 
mental health examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's mental health status and 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent or greater possibility) related 
to psychiatric symptoms and diagnoses in 
service or any other aspect of service.  
If the examiner finds that the disorder 
undebatably pre-existed service, provide 
an opinion whether the disorder was 
aggravated (increased in severity) beyond 
the natural progress of the disease in 
service.  A complete rationale must be 
provided.  

6.  Schedule the veteran for a VA 
examination of his left and right knees 
at a VA facility closest to the veteran's 
current address.  Request that examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
left knee and an opinion whether any 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to a left knee injury in service 
or any other aspect of service.  The 
examiner should also note whether there 
is a disability of the right knee and 
whether it is at least as likely as not 
(50 percent or greater possibility) 
related to service.

7.  Then, readjudicate the claims for 
service connection for bilateral knee and 
leg disorders and for a psychiatric 
disorder.  If either decision remains 
adverse to the veteran, provide the 
veteran and his representative, if 
designated, with a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, return the case to 
the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


